ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Accent Controls, Inc.                       )       ASBCA No. 62307
                                            )
Under Contract No. M000146-17-P-9003        )

APPEARANCES FOR THE APPELLANT:                    David E. Fletcher, Esq.
                                                  Seth H. Locke, Esq.
                                                  Brenna D. Duncan, Esq.
                                                   Perkins Coie LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Pamela Jean Castellano, Esq.
                                                   Trial Attorney

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 28, 2020



                                                 JOHN J. THRASHER
                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62307, Appeal of Accent Controls, Inc.,
rendered in conformance with the Board’s Charter.

      Dated: April 28, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals